--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The signing of this document will give rise to legal consequences. Before
signing it you are recommended to take independent legal advice. Holmes
Mackillop LLP act solely as agents for HCi Viocare Clinics UK Limited and for no
other party.
 
SHARE PURCHASE AGREEMENT


between


(1) MR WILLIAM DONALD SPENCE, MISS CATRIONA ANN SPENCE


and MRS EILIDH ISABEL MALCOLM


and


(2) HCI VIOCARE CLINICS UK LIMITED


to acquire the entire issued share capital of


W D SPENCE PROSTHETICS LIMITED
 
Holmes Mackillop
Solicitors
GLASGOW
FAS 5844
 
 

--------------------------------------------------------------------------------

 
INDEX


Recitals


Clauses:


1.           Definitions and Interpretation
2.           Sale and Purchase of the Shares
3.           Waiver of Pre-emption Rights
4.           Consideration
5.           Completion
6.           Warranties
7.           Warranty Limitations
8.           Confidentiality, Restrictions and Announcements
9.           Patients
10.         Survival
11.         Entire Agreement
12.         Further Assurance
13.         Waiver
14.         Variation
15.         Notices
16.         Assignation
17.         Expenses
18.         Governing Law and prorogation of jurisdiction


Schedule


Part 1    Details of the Vendors, their shareholdings and of the Consideration
Part 2    Details of the Company
Part 3    Completion Obligations
Part 4    The Warranties
Part 5    The Patients


Separately:-


Agreed Form Documents:


1 .           Disclosure Letter
2.           Tax Undertaking
3.            Letter of resignation by William Donald Spence intimating his
resignation as director of the Company
4.            Letter of resignation by Mrs Eilidh Isabel Malcolm intimating her
resignation as secretary of the Company
5.            Contract of Employment between William Donald Spence and HCi
Viocare Clinics UK Limited
 
2

--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT between


(1)
MR WILLIAM DONALD SPENCE, residing at 8 Tomcroy Terrace, Pitlochry, Perthshire,
PH16 5JA (hereinafter called "Mr Spence"), MISS CATRIONA ANN SPENCE, residing at
500C Brixton Road, Brixton, London, SW9 8EQ (hereinafter called "Miss Spence")
and MRS EILIDH ISABEL MALCOLM (formerly Spence), residing at 82 Larkfield Road,
Lenzie, Glasgow, G66 3AU (hereinafter called "Mrs Malcolm") (hereinafter
together called the "Vendors")

 
and


(2)
HCI VIOCARE CLINICS UK LIMITED incorporated in Scotland (Company number:
SC467486) and having its Registered Office at c/o Centrum Offices, 38 Queen
Street, Glasgow, G1 3DX (hereinafter together with its assignees called the
"Purchaser")



WHEREAS


(A)
W D SPENCE PROSTHETICS LIMITED (hereinafter called the "Company") is a private
company limited by shares, details of which are set out in Part 2 of the
Schedule.



(B)
The Vendors are the beneficial owners and registered holders of all the Shares,
as set out in Part 1 of the Schedule hereto.



(C)
The Vendors have agreed to sell and the Purchaser has agreed to purchase all the
Shares on the terms and subject to the conditions hereinafter contained.



NOW THEREFORE IT IS HEREBY AGREED as follows:


1.           Definitions and Interpretation
 
 
1.1
In this Agreement unless the context shall otherwise require the following words
and expressions shall have the meanings hereinafter ascribed to them:



 
"Accounts"
means the unaudited balance sheet of the Company as at the Accounts Date and the
unaudited profit and loss account of the Company for the period ended on the
Accounts Date;



 
"Accounts Date"
means 31 December 2013;



 
"Act"
means the Companies Act 2006;


 
3

--------------------------------------------------------------------------------

 


 
"Business Day"
means a day that is not a Saturday or Sunday, Christmas Day, Good Friday or any
day that is a bank holiday under the Banking and Financial Dealings Act 1971 in
the part of the United Kingdom where the Company is registered and "Business
Days" shall be construed accordingly;



 
“Claim”
means a claim for breach of any of the Warranties.



 
"Completion"
means completion of all of those matters specified in Clause 5 hereof;



 
"Completion Date"
means Tuesday 10th June 2014 or such other date as may be mutually agreed
between the parties hereto;



 
"Consideration"
means the sums payable to the Vendors by the Purchaser for the Shares pursuant
to Clause 4;



 
“CTA 2009”
means the Corporation Tax Act 2009;



 
“CTA 2010”
means the Corporation Tax Act 2010;



 
"Disclosure Letter"
means the letter in the agreed form dated the same date as this Agreement from
the Vendors to the Purchaser together with the documents referred to therein;

 
 

 
“ICTA 1988”
means the Income and Corporation Taxes Act 1988;



 
“ITA 2007”
means the Income Tax Act 2007;



 
“ITEPA 2003”
means the Income Tax (Earnings and Pensions) Act 2003;



 
"Know-How"
means all data and information relating to and/or used by the Company, whether
confidential or not and whether patentable or not, including without limitation,
inventions, discoveries, improvements, processes, formulae, techniques, designs,
specifications, drawings, component, lists, manuals, instructions, catalogues
and customer lists or other customer information whether or not any of the
foregoing is in writing or on computer disc or unwritten;


 
4

--------------------------------------------------------------------------------

 
 
 
 
 

                                 
 
"Management Accounts"
means the unaudited management accounts of the Company for the period ending
31st May 2014;



 
“Patients”
means the patients treated by the Company, a list of whom is included at part 5
of the Schedule.

 
 
"Purchaser's Solicitors"
means Holmes Mackillop LLP, 109 Douglas Street, Glasgow, G2 4HB;



 
"Schedule"
means the Schedule in 5 parts annexed hereto;

 
 
"Shares"
means the 1,000 issued Ordinary Shares of £1 each of the Company;



 
"Tax Undertaking"
means the tax undertaking in the agreed form entered into of even date with this
Agreement;



 
"Tax Warranties"
means the Warranties contained in paragraph 27 of Part 4 of the Schedule;



 
"taxation" and "tax"
includes (without limitation) corporation tax, income tax, capital gains tax,
value added tax, national insurance, customs and other import duties, stamp
duty, stamp duty reserve tax, inheritance tax, betterment levy and all other
taxes, howsoever called and any payment whatsoever which the Company may be or
become bound to make to any person as a result of the operation of any enactment
relating to taxation and all penalties, charges, costs, expenses and interest
relating to or arising as a result of any failure to comply with any claim or
assessment for taxation levied, assessed or imposed by governmental (whether
central or local) authorities and other agencies or bodies having lawful
authority in whatever country so to do;


 
5

--------------------------------------------------------------------------------

 
 
 
"TCGA",
means the Taxation of Chargeable Gains Act 1992;



 
"Vendors' Solicitors"
means Kerr Barrie, Solicitors, 250 West George Street, Glasgow, G2 4QY;

 
 
"Warranties"
means the representations, undertakings and warranties contained in Part 4 of
the Schedule and given in terms of Clause 6 and "Warranty" means any of them;



 
"Warrantor"
means Mr Spence;



 
“Website”
means the website which has the domain name http://www.wdspence.co.uk/.



 
1.2
Words and expressions defined in the Act shall, unless they are otherwise
defined herein or unless the context otherwise requires, bear the same meanings
in this Agreement.



 
1.3
In this Agreement:-



 
1.3.1
the provisions of the Interpretation Act 1978 with respect to interpretation and
construction shall apply mutatis mutandis;



 
1.3.2
the singular includes the plural and the masculine includes the feminine and
neuter and vice versa;



 
1.3.3
references to persons shall include bodies corporate, unincorporated
associations and partnerships;



 
1.3.4
references to recitals, clauses, the Schedule and subdivisions of the Schedule
are, unless the contrary intention appears, references to the recitals and
clauses of, and to the Schedule and subdivisions thereof to, this Agreement;



 
1.3.5
any reference to a balance sheet or profit and loss account shall include any
notes, reports, statements or other documents annexed or attached thereto;


 
6

--------------------------------------------------------------------------------

 


 
1.3.6
the headings and sub-headings of this Agreement are inserted for convenience
only and shall not affect the construction thereof;



1.3.7           the recitals form part of this Agreement; and


 
1.3.8
reference to a document "in the agreed form" shall be a reference to a document
initialed by the Vendors' Solicitors and the Purchaser's Solicitors for the
purposes of identification only.



 
1.4
In interpreting this Agreement the so-called "eiusdem generis" rule shall not
apply and accordingly the interpretation of general words shall not be
restricted by being preceded by words indicating a particular class of acts,
matters or things, or by being followed by particular examples.



 
1.5
Where any Warranty is qualified by the expression "so far as the Warrantor is
aware" or "to the best of the knowledge, information and belief of the
Warrantor" or words of like effect, such Warranty shall be deemed (save where
expressly stated otherwise) to include a statement that such awareness,
knowledge, information and/or belief has been acquired after due and careful
enquiry by the Warrantor in respect of the relevant subject matter of such
Warranty.



2.           Sale and Purchase of the Shares
 
 
2.1
Each of the Vendors agrees to sell as beneficial owner that number of the Shares
as are shown against their name in Column 2 of Part 1 of the Schedule and the
Purchaser relying on the representations, Warranties, undertakings and
indemnities set out or referred to herein, agrees to purchase the Shares with
effect from the Completion Date, free from all options, liens, charges and
encumbrances and together with all rights, privileges and advantages attached or
accruing thereto, all on the terms and subject to the conditions of this
Agreement.



 
2.2
The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the sale and purchase of all the Shares is completed contemporaneously
and unless the Vendors shall have complied with their obligations under Clause 5
and Part 3 of the Schedule.

 
 
7

--------------------------------------------------------------------------------

 

3.           Waiver of Pre-emption Rights
 
Each of the Vendors hereby waives all rights of pre-emption, other restrictions
on transfer and rights of veto or otherwise conferred on him under the Articles
of Association of the Company or otherwise in respect of the transfer of the
Shares to the Purchaser or its nominee(s) hereunder.


4.           Consideration
 
The total consideration for purchase of the Shares by the Purchaser shall be ONE
HUNDRED THOUSAND POUNDS (£100,000) STERLING and the said sum shall be payable in
cash on the Completion Date in the manner specified in Clause 5.2.3.


5.           Completion
 
 
5. 1
Subject to the provisions of this Agreement, the purchase and sale of the Shares
shall be settled on the Completion Date at the Purchaser’s Solicitors office or
at such other place and on such other date as the parties may agree when:-



 
5.1.1
each of the Vendors shall comply with the provisions of Part 3 of the Schedule;



 
5.1.2
the Vendors shall procure that a Board Meeting of the Company shall be held at
which:-



 
5.1.2.1
it shall be resolved that the transfers in respect of the Shares each be passed
for registration, subject only to their being duly stamped;



 
5.1.2.2
such persons as shall be nominated by the Purchaser shall be appointed directors
and secretary of the Company;



 
5.1.2.3
all existing instructions to banks shall be cancelled and new instructions given
in such form as the Purchaser may require;

 
 

 
5.1.2.4
Mr Spence shall resign his position as director of the Company;


 
8

--------------------------------------------------------------------------------

 

 
5.1.2.5
Mrs Malcolm shall resign her position as secretary of the Company; and



 
5.1.2.6
the registered office of the Company shall be changed to c/o Centrum Offices, 38
Queen Street, Glasgow, G1 3DX.



 
5.2
Subject to compliance by the Vendors with the provisions of Clause 5.1, at the
Completion Date the Purchaser shall: -



 
5.2.1
procure the execution of a Contract of Employment in the agreed form between the
Purchaser and Mr Spence by the Purchaser and the delivery thereof to Mr Spence;



 
5.2.2
procure that receipt of the Disclosure Letter is acknowledged and its terms
accepted by the Purchaser  by  having a director of the Purchaser sign in
duplicate the Disclosure letter sent by the Purchaser and procure the delivery
thereof to the Vendors;



 
5.2.3
by telegraphic transfer, deliver the Consideration to the client account of the
Vendors’ Solicitors



 
Account Name: Kerr Barrie Clients Account
Account Number: 00104194
Sort Code: 83 07 06
Bank Name: The Royal Bank of Scotland plc
Bank Address: Glasgow City Branch, 10 Gordon Street, Glasgow, G2 4RS
 
The delivery thereof shall constitute a complete discharge to the Purchaser for
the purchase price for the Shares and the Purchaser shall not be concerned to
see to the application thereof

 
6.           Warranties
 
 
6.1
The Warrantor represents, warrants and undertakes to the Purchaser and its
successors and assignees that save as fairly and accurately disclosed in the
Disclosure Letter (“Disclosed”), the Warranties are true and accurate and not
misleading as at the Completion Date.


 
9

--------------------------------------------------------------------------------

 

 
6.2
The Warrantor hereby acknowledges that the Purchaser is entering into this
Agreement in reliance upon the Warranties.



 
6.3
Each of the Warranties shall be construed as a separate and independent Warranty
and shall not be governed, limited or restricted by reference to any other term
of this Agreement or any other Warranty (other than where expressly provided to
the contrary).



 
6.4
The Warrantor hereby further undertakes that, subject to the limitations
contained in Clause 7, if it be found that, any matter the subject of Warranty
hereunder is not at the Completion Date as warranted, then, if the effect
thereof is:-



 
6.4.1
that the amount or value of any asset of the Company is or becomes less than the
amount or value would have been had there been no breach of Warranty; or



 
6.4.2
that the Company incurred or incurs any liability or such liability becomes
greater than it would have been had the Warranty been correct:
 
then the Warrantor will make good the diminution in the amount or value of such
asset or all loss occasioned by such liability on a full indemnity basis by
payment in cash on reasonable demand to the Purchaser.

 
 
6.5
Neither the Warranties nor any other right or remedy of the Purchaser under this
Agreement or the Tax Undertaking shall in any respect be extinguished or
affected by Completion.



 
6.6
Reference to any matter being Disclosed shall be deemed to include a reference
to it being fairly and accurately disclosed in the Disclosure Letter in such a
manner that:-

­
 
6.6.1
in the context of the disclosures contained in the Disclosure Letter, the
significance of the information disclosed and its relevance to a particular
Warranty ought reasonably to be appreciated by the Purchaser and there is not
omitted from the information disclosed any information which would have the
effect of rendering the information so disclosed misleading in any material
respect; and


 
10

--------------------------------------------------------------------------------

 


 
6.6.2
in the context of any document treated as Disclosed, the matter disclosed is
reasonably apparent from the terms of the document:
 
and nothing Disclosed by the Vendors to the Purchaser other than in the
Disclosure Letter and in accordance with the provisions of this Clause 6.6 shall
constitute disclosure for the purpose of this Agreement.

 
 
6.7
Without prejudice to any other remedy which may be available to the Purchaser,
the Warrantor further undertakes to the Purchaser to indemnify and keep
indemnified the Purchaser against all reasonable costs, damages or expenses
suffered or incurred by the Purchaser or the Company as a result of or in
connection with any breach or non fulfilment of any of the Warranties or the
failure to pay debts which have arisen in the period prior to the Completion
Date in making or defending a claim in relation to facts or circumstances which
constitute a breach.



 
6.8
Where the same circumstances could give rise to a claim for both breach of
Warranty and under the Tax Undertaking then, subject to Clause 7.8 of this
Agreement, the Purchaser shall be entitled to claim in respect of either or
both; however, in calculating any sums which may be determined as payable in
respect of breach of Warranty, account shall be taken of all sums paid by the
Vendors under the Tax Undertaking and vice versa.



 
6.9
Any payment by the Warrantor in respect of any claim under this Agreement
(including, without limitation, under the Tax Undertaking) shall be treated as
reducing pro tanto the Consideration.



7.           Warranty Limitations
 
 
7.1
The Purchaser shall not be entitled to make any Claim whatsoever if the matter
is Disclosed.

 
 
11

--------------------------------------------------------------------------------

 

 
7.2
The Warrantor shall be under no liability whatsoever in respect of any Claim
unless the Purchaser has served on him a written notice:­-



 
7.2.1
(in respect of the Warranties other than the Tax Warranties) within eighteen
months of the Completion Date; and



 
7.2.2
(in respect of the Tax Warranties) on or before the seventh anniversary of the
Completion Date;
 
giving in each case as full details as are reasonably practicable of the claim,
including the Purchaser's estimate of the amount of any liability of the
Warrantor in respect thereof, based on the information then available to the
Purchaser.

 
 
7.3
For the avoidance of doubt, the Warrantor shall have no liability in respect of
a Claim if and to the extent that such Claim is based upon a contingent
liability unless and until such liability becomes an actual liability and
provided this occurs prior to the expiry of the relevant time limited applicable
to such Claim as set out in Clause 7.2.



 
7.4
The maximum aggregate liability of the Warrantor under this Agreement and the
Tax Undertaking shall not exceed the Consideration.



 
7.5
The Warrantor shall have no liability in respect of any Claim unless and until
the aggregate liability for such Claim exceeds £1,000 but in any such event the
Warrantor shall be liable for the whole amount and not merely the excess over
£1,000.

 
 

 
7.6
The liability of the Warrantor in respect of any Claim shall be reduced to the
extent that specific provision or reserve has been made in respect of the matter
to which such liability relates in the Accounts.



 
7.7
Notwithstanding any other provision of this Agreement, no limitations of any
kind whatsoever (including without prejudice to the generality of the foregoing,
limitations on making claims within particular time periods or limiting claims
or aggregates of claims to any particular sums of money) shall apply to any
claim made hereunder against the Warrantor when it can be proved that such claim
is based on any dishonest or fraudulent act or dishonest or fraudulent omission
or fraudulent misrepresentation of or by the Warrantor prior to Completion.


 
12

--------------------------------------------------------------------------------

 


 
7.8
The Purchaser shall not be entitled to recover damages, or obtain payment,
reimbursement, restitution or indemnity in respect of any Claim to the extent
that damages, payment, reimbursement, restitution or indemnity have previously
been recovered from the Warrantor pursuant to any other Claim in respect of the
same loss.
 

 
7.9
The Purchaser shall take all reasonable steps to avoid or mitigate any loss or
liability which may give rise to a Claim.



 
7.10
In the event that the Purchaser or the Company is at any time entitled to
recover or otherwise claim reimbursement from a third party in respect of any
matter or circumstance giving rise to a Claim then the following provisions
shall apply:



 
7.10.1
the Purchaser shall (or shall procure that the Company shall) take all necessary
steps to enforce such recovery or seek such reimbursement from the relevant
third party and shall do so before making a Claim against the Warrantor.



 
7.10.2
the liability of the Warrantor in respect of the related Claim shall be reduced
by the amount (if any) actually recovered from the relevant third party (less
all reasonable costs, charges and expenses incurred by the Purchaser or the
Company in recovering that sum), or extinguished if the amount recovered exceeds
the amount of the relevant Claim; and



 
7.10.3
if the Warrantor makes a payment to the Purchaser in respect of a Claim and the
Purchaser or the Company subsequently recovers from a third party a sum which is
referable to that Claim, the Purchaser shall promptly repay the Warrantor the
lower of:
 

 
(i)
the amount recovered from such third party (less all reasonable costs, charges
and expenses incurred by the Purchaser or the Company in recovering that sum);
and
 

 
(ii)
the amount paid to the Purchaser by the Warrantor in respect of the relevant
Claim.



 
7.11
The Warrantor shall not be liable in respect of any Claim to the extent that the
liability pursuant to such Claim arises or is increased as a result of a change
in any law, legislation, rule or regulation that comes into force or other takes
effect after the Completion Date.


 
13

--------------------------------------------------------------------------------

 


 
7.12
The Warrantor shall not be liable in respect of any Claim to the extent that the
matter or circumstance giving rise to such Claim arises, occurs or is otherwise
attributable to or the Warrantor’s liability pursuant to such Claim is increased
as a result of:



 
7.12.1
any voluntary act, omission, transaction, or arrangement of the Purchaser or the
Company (or their respective directors, employees or agents) on or after the
Completion Date; or



 
7.12.2
any change after the Completion Date in the accounting bases, policies,
practices or methods applied in preparing any accounts or valuing any assets or
liabilities of the Company.



 
7.13
The Warrantor shall not be liable in respect of any Claim to the extent that the
liability pursuant to such Claim comprises penalties, charges or interest
arising directly or indirectly from any act, omission, transaction or
arrangement of the Purchaser or the Company after the Completion Date.



 
7.14
The provisions of this Clause 7.14 shall apply in the event that any claim is
made or threatened by any third party against the Purchaser or the Company which
may reasonably be considered likely to give rise to a Claim (“Third Party
Claim”). In the event of a Third Party Claim, the Purchaser shall:



 
7.14.1
as soon as reasonably practicable, and in any event within 5 Business Days from
the date upon which the Purchaser becomes aware of the Third Party Claim, give
written notice of the Third Party Claim to the Warrantor, specifying, in
reasonable detail, the nature of the Third Party Claim; and



 
7.14.2
keep the Warrantor fully informed of the progress of, and all material
developments in relation to, the Third Party Claim and provide the Warrantor
with copies of all information and correspondence relating to such claim; and



 
7.14.3
give the Warrantor and his professional advisers access at reasonable times (and
on reasonable prior notice) to its premises and personnel, and to any relevant
assets, accounts, documents or records within its control, for the purposes of
enabling the Warrantor and his advisers to assess the Third Party Claim, and
enable the Warrantor to exercise all his rights under Clause 7.15.


 
14

--------------------------------------------------------------------------------

 
 
 
7.15
The Warrantor shall indemnify the Purchaser in respect of all costs, charges and
expenses that are reasonably and properly incurred by the Purchaser as a
consequence of any actions taken at the request of the Warrantor accordance with
Clause 7.14. Subject to Mr Spence providing such indemnity, the Purchaser shall:



 
7.15.1
take such action as the Warrantor may reasonably request in writing to avoid,
dispute, resist, mitigate, compromise or defend a Third Party Claim and to
appeal against any judgment given in respect of it:



 
7.15.2
not agree any compromise or settlement, or make any admission of liability or
payment in relation to a Third Party Claim without the prior written consent of
the Warrantor (such consent not to be unreasonably withheld or delayed); and



 
7.15.3
if required by the Warrantor in writing, delegate the conduct of any legal
proceedings in respect of a Third Party Claim to Mr Spence. For this purpose,
the Purchaser shall retain such firm of solicitors as is selected by the
Warrantor to proceed on behalf of the Purchaser or the Company (as the case may
be) in relation to such proceedings in accordance with the instructions of the
Warrantor, and the Purchaser shall give such information and assistance as the
Warrantor or the appointed solicitors may reasonably require in connection with
the conduct of such proceedings.



 
7.16
The Warrantor shall have no liability in respect of a Claim to the extent that
the liability pursuant to the Claim arises or is increased as a result of the
failure by the Purchaser to act in accordance with any reasonable request or
direction given by the Warrantor in accordance with Clause 7.15.



8.           Confidentiality, Restrictions and Announcements
 
 
8.1
For the purpose of assuring to the Purchaser the full benefit of the business
and good of the Company and in consideration of the agreement of the Purchaser
to


 
15

--------------------------------------------------------------------------------

 

 
buy the Shares on the terms hereof the Vendors hereby undertake to the Purchaser
that:-



 
8.1.1
they shall not reveal to any person any of the trade or financial secrets or
confidential operations, Know-how, processes, dealings, inventions, discoveries,
designs, plans, computer programs or other intellectual property of the Company,
or any information concerning the organisation, business, finances, transactions
or affairs of the Company or its customers including but not limited to customer
lists and marketing information (hereinafter in this clause referred to as
"Confidential Information");



 
8.1.2
they shall keep with complete secrecy all Confidential Information and shall not
use or attempt to use any such information in any manner which may injure or
cause loss either directly or indirectly to the Company or may be likely to do
so;



 
8.1.3
they will use their best endeavours to prevent the publication or disclosure of
any Confidential Information; and



 
8.1.4
they shall do nothing to harm the goodwill of the Company.



 
8.2
The restrictions contained in Clause 8.1 shall extend to any and all information
of a confidential or proprietary nature belonging to any third party which is in
the custody or control of the Company or its customers and which has been
disclosed by such third party to the Company or such customers (as the case may
be) under an obligation of confidence. Such restrictions shall continue without
time limit but shall cease to apply to information or knowledge which comes into
the public domain otherwise than through breach of the provisions of this
Agreement by the Vendors or any of them.



 
8.3
Mr Spence shall not, save as agreed in writing with the Company or the
Purchaser, either on his own account or in conjunction with others, in any
capacity whatsoever (including, but without limitation, acting as a consultant,
agent or manager or (in the case of an individual accepting employment) and
whether directly or indirectly and whether with a view to profit or otherwise:

 
 

 
8.3.1
for a period 2 years from the Completion Date establish, develop, carry on or
assist in carrying on or be engaged, concerned, interested or


 
16

--------------------------------------------------------------------------------

 

 
employed in any business, enterprise or venture competing to a material extent
with the business of the Company as such business is carried on at the
Completion Date within Scotland.: Provided always that nothing herein contained
shall prevent Mr Spence from being the holder of or from being beneficially
interested in any class of securities in any company if such class of securities
is quoted or dealt in on a recognised stock exchange and provided that Mr Spence
is not beneficially interested in more than a total of five per cent of any
single class of the securities in that company; or



 
8.3.2
for a period of 2 years after the Completion Date solicit, canvass or entice
away (or endeavour to solicit, canvass or entice away) from the Company the
custom of any person, firm or company who was at any time during the period
immediately preceding the Completion Date a client or customer of or supplier to
the Company for the purpose of offering to such client or customer or obtaining
from such supplier goods or services similar to or materially competing with
those of the Company.



 
8.4
Mr Spence hereby acknowledges that the restrictions contained in Clause 8.3
constitute entirely separate and independent restrictions on him and he agrees
that if one or more is held to be invalid as an unreasonable restraint of trade
or for any other reason then the remaining restriction(s) shall remain valid and
in so far as any such restriction would be void as drawn but would be valid if
the period of application were reduced or if some part of the restriction were
deleted, the restriction in question shall apply with such modification as may
be necessary to make it valid and effective and Mr Spence agrees to execute any
further undertaking in such modified terms if requested to do so by the
Purchaser.



 
8.5
Except as required by law or by the rules of any stock exchange or other
regulatory authority or taxation authority, whether or not having the force of
law, no announcement, disclosure or circular concerning or in connection with
the existence or the subject matter of this Agreement or any ancillary
transaction shall be made or issued by or on behalf of any party hereto without
the prior written consent of the others.



 
8.6
Where one party is required by law or by the rules of any stock exchange or
other regulatory authority to make or issue an announcement, disclosure or
circular concerning the existence or the subject matter of this Agreement it
shall, so far as is reasonably practicable, be made after prior notice to and
consultation with the other parties hereto.


 
17

--------------------------------------------------------------------------------

 
 
9.           Patients
 
 
9.1
The Purchaser agrees that, following the Completion Date, for a period of two
years, unless agreed otherwise with Mr Spence, they will provide all necessary
support to the Company to allow Mr Spence, or any replacement which Mr Spence,
at his sole option, may appoint (“the Substitute”), to deliver to the Patients a
similar standard of care as was provided to the Patients immediately before
Completion. The Purchaser shall also ensure that Mr Spence and/or the Substitute
shall have access to all resources of the Company as well as all records, files
and other documentation which would be reasonably required for Mr Spence and/or
the Substitute to carry out this role.



10.           Survival
 
 
10.1
Notwithstanding Completion, this Agreement shall, except insofar as then
implemented, remain in full force and effect.



11.           Entire Agreement
 
 
11.1
This Agreement and the documents referred to herein set out the entire agreement
and understanding between the parties in relation to the subject matter of this
Agreement and each of the parties hereto hereby confirms that it has not entered
into this agreement in reliance upon any representation, warranty or undertaking
which is not set out or referred to in this Agreement.



 
11.2
Without prejudice to the generality of Clause 11.1, each of the parties hereto
confirms that this Agreement and the documents referred to herein supersedes all
previous proposals, agreements and other communications whether written, oral or
otherwise in relation to the subject matter of this Agreement.



12.           Further assurance
 
 
12.1
Upon and after Completion each of the Vendors shall execute all such other
documents and do all such other acts and things, or procure the execution of
such other documents or the performance of all such other acts and things, as
the Purchaser shall reasonably require in order to perfect the right, title and
interest of the Purchaser to and in the Shares, to perfect the transactions
intended to be effected under or pursuant to this Agreement and to procure the
registration of the Purchaser and/or its nominee(s) as the registered holders of
the Shares.


 
18

--------------------------------------------------------------------------------

 
 
 
12.2
Mr Spence shall provide or procure to be provided to the Purchaser all
information in his possession or under his control which the Purchaser shall
from time to time reasonably require upon reasonable notice relating to the
business and affairs of the Company and will give, or procure to be given, to
the Purchaser, its directors and agents such access (including the right to take
copies) to such documents containing such information as the Purchaser may from
time to time reasonably require upon reasonable notice.



13.           Waiver
 
 
13.1
No failure to exercise or enforce or delay in exercising or enforcing any right
or remedy under this Agreement shall constitute a waiver thereof and no single
or partial exercise or enforcement of any right or remedy under this Agreement
shall preclude or restrict the further exercise or enforcement of any such right
or remedy.



 
13.2
The rights and remedies of the Purchaser provided in this Agreement are
cumulative and not exclusive of any rights and remedies provided by
law.



14.           Variation
 
 
14.1
No v
ariation of this Agreement shall be valid unless it is in writing and signed by
or on behalf of the parties hereto.



15.           Notices
 
 
15.1
Any notice to be given under this Agreement shall be in writing and shall be
sent by recorded delivery first class mail or by air mail to the address of the
relevant party set out below, marked for the attention of the person set out
below or to such other address as that party may from time to time notify to the
other parties in accordance with this Clause 15.1:



Mr Spence (one of the Vendors):
Address: 8 Tomcroy Terrace, Pitlochry, Perthshire, PH16 5JA


Miss Spence (one of the Vendors):
c/o Mr Spence
Address: 8 Tomcroy Terrace, Pitlochry, Perthshire, PH16 5JA

 
19

--------------------------------------------------------------------------------

 
 
Mrs Malcolm (one of the Vendors):
c/o Mr Spence
Address: 8 Tomcroy Terrace, Pitlochry, Perthshire, PH16 5JA


The Purchaser:
Address: c/o Centrum Offices, 38 Queen Street, Glasgow, G1 3DX
Marked "URGENT - For the attention of: The Directors of HCi Viocare Clinics UK
Limited"


 
15.2
Notices sent as above will be deemed to have been received two Business Days
after the day of posting (in the case of recorded delivery first class mail) or
four Business Days after the date of posting (in the case of air mail).

 
16.          Assignation
 
 
16.1
The Vendors agree and acknowledge that the Purchaser shall be entitled at any
time to assign, transfer or charge all or any of its rights or obligations under
this Agreement or sub-contract the performance of any of its obligations under
this Agreement.



 
16.2
The Vendors shall from time to time upon request from the Purchaser execute any
agreements or other instruments (including, without limitation, any supplement
or amendment to this Agreement) which may be required in order to give effect to
or perfect any assignment, transfer, charge or sub-contracting referred to in
Clause 16.1.



 
16.3
The Vendors may not nor may they purport to assign, transfer, charge or part
with all or any of their rights and/or obligations under this Agreement or
sub-contract the performance of any of their obligations under this Agreement
without the prior written consent of the Purchaser and this Agreement shall be
binding on and enure for the benefit of the personal representatives or
successors of the Vendors.



17.           Expenses
 
Each party shall pay its own costs, charges and expenses connected with the
negotiation, preparation, execution and implementation of this Agreement and all
ancillary documentation envisaged herein. The Purchaser shall be responsible for
payment of any stamp duty on the transfers of the Shares to be effected
hereunder.

 
20

--------------------------------------------------------------------------------

 
 
18.           Governing Law and Prorogation of jurisdiction
 
This Agreement and the documents to be entered into pursuant to it shall be
governed by and construed in all respects in accordance with Scottish law and
each of the parties hereto hereby prorogates the non-exclusive jurisdiction of
the Scottish Courts as regards any claims or matters arising hereunder: IN
WITNESS WHEREOF these presents consisting of this and the preceding nineteen
pages together with the Schedule extending to 5 Parts annexed hereto are
executed as follows:-
 
 
Executed by the said
WILLIAM DONALD
SPENCE                                                                                           …………………………………..
at
on                                                 2014
in the presence of the following witness:


Witness                  …………………………………..
Full Name               …………………………………..
Address                 …………………………………..
…………………………………..
…………………………………..


Executed by the said
CATRIONA ANN
SPENCE                                                                                                …………………………………..
at
on                                                 2014
in the presence of the following witness:


Witness                  …………………………………..
Full Name               …………………………………..
Address                 …………………………………..
…………………………………..
…………………………………..
 
21

--------------------------------------------------------------------------------

 

Executed by the said
EILIDH ISABEL
MALCOLM                                                                       
                      …………………………………..
at
on                                                 2014
in the presence of the following witness:


Witness                 …………………………………..
Full Name               …………………………………..
Address                 …………………………………..
…………………………………..
…………………………………..


Executed
by                                                                                                                              …………………………………..
Director of the said
HCI VIOCARE CLINICS UK LIMITED
at
on                                                 2014
in the presence of the following witness:


Witness                  …………………………………..
Full Name               …………………………………..
Address                 …………………………………..
…………………………………..
…………………………………..

 
22

--------------------------------------------------------------------------------

 
THIS IS THE SCHEDULE IN 5 PARTS REFERRED TO IN THE FOREGOING SHARE PURCHASE
AGREEMENT BETWEEN (1) WILLIAM DONALD SPENCE, MISS CATRIONA ANN SPENCE AND MRS
EILIDH ISABEL MALCOLM AND (2) HCI VIOCARE CLINICS UK LIMITED TO ACQUIRE THE
ENTIRE ISSUED SHARE CAPITAL OF W D SPENCE PROSTHETICS LIMITED DATED       JUNE
2014.




THE SCHEDULE
Part 1
Details of the Vendors, their shareholdings and of the Consideration


 
 Column 1:
Name and address
 
 Column 2:
No. of shares held
 
 Column 3:
 Consideration
         
William Donald Spence
 8 Tomcroy Terrace, Pitlochry, Perthshire,
 PH16 5JA
   520 ordinary shares of £1 each     £52,000          
Miss Catriona Ann Spence
500C Brixton Road, Brixton,
London, SW9 8EQ
 
 240 ordinary
shares of £1 each
    £24,000           Mrs Eilidh Isabel Malcom
82 Larkfield Road, Lenzie,
Glasgow, G66 3AU
 
 240 ordinary
shares of £1 each
   £24,000

 
 
23

--------------------------------------------------------------------------------

 

SCHEDULE
Part 2
Details of the Company


 

 Company name:
 
Company number:
 
Incorporated in Scotland
 
Issued share capital:
 
Directors:
 
Secretary:
 
Registered office:
 
Accounting reference date:
 
Registered charges:
 
W D Spence Prosthetics Limited
 
SC307652
 
 
 
 1,000 ordinary shares of £1 each
 
William Donald Spence
 
Mrs Eilidh Isabel Malcom (formerly Spence)
 
8 Tomcroy Terrace, Pitlochry, Perthshire, PH16 5JA
 
31st December
 
 
 None

 
 
24

--------------------------------------------------------------------------------

 
SCHEDULE
Part 3
Completion Obligations


At Completion the Vendors shall deliver, or procure to be delivered, to the
Purchaser, or constructively deliver to the Purchaser as agent for the Company
as the case may be:-


1.
duly completed and executed transfers by the registered holders in favour of the
Purchaser or its nominee of all the Shares beneficially owned by him/her
together with the relative share certificates;

 
 

2.
the statutory books and minute books of the Company all duly made up to date
together with the certificate of incorporation;



3.
all books of account, documents of record, files and the like which relate to
the Company and its assets and businesses together with the Company’s cheque
book;



4.
a duplicate original of the Contract of Employment in the agreed form between
William Donald Spence and HCi Viocare Clinics UK Limited duly executed by the
said William Donald Spence.



5.
letters of resignation from each director and the secretary of the Company in
the agreed form in each case acknowledging that he or she has no claim against
the Company for compensation for loss of office or otherwise and that he waives
any such claim which may thereafter become competent to him and that there is
outstanding no agreement or arrangement under which the Company has or could
have any obligation to him;

 
 

6.
copies of all bank accounts of the Company as at a date not earlier than two
Business Days prior to the date of this Agreement together with statement(s)
reconciling such balances to reflect payments made out of, or cheques written
against, such accounts and payments made into such accounts or cheques received
prior to close of business on the date of this Agreement;



7.
an acknowledgement from each of the Vendors confirming that there are no amounts
due by such Vendor, his spouse or children or any company controlled by him or
his spouse or children to the Company or due by the Company to such person or
company and that neither he, his spouse nor any of his children, nor any company
controlled by him or his spouse or children, has any claim against the Company
nor is there any outstanding contract, agreement or arrangement under which any
such person or a company could have any such claim;


 
25

--------------------------------------------------------------------------------

 
 
8.
a duplicate original of the Tax Undertaking in the agreed form duly executed by
the Vendors;



9.
the Disclosure Letter in duplicate duly signed for and on behalf of the Vendors
by the Vendors' Solicitors; and



10.
the Companies House Protected On-line Filing scheme (PROOF) password.

 
 
26

--------------------------------------------------------------------------------

 
SCHEDULE
Part 4
The Warranties


1.           Share and Loan Capital
 
 
1.1
The Shares constitute the whole of the issued share capital of the Company and
are fully paid or credited as fully paid and all dividends declared or otherwise
due in respect of the Shares have been paid.



 
1.2
There is no option, pre-emption right, mortgage, charge, pledge, lien or other
form of security or encumbrance on, over or affecting the Shares or any of them
and there is no agreement or commitment to give or create any of the foregoing,
no claim has been made by any person to be entitled to any of the foregoing, the
Vendors are entitled and able to sell and transfer the full unencumbered legal
and beneficial ownership in the number of Shares set opposite his/her name in
column 2 of Part 1 of the Schedule to the Purchaser on the terms set out in this
Agreement.



 
1.3
There are no agreements or arrangements in force which call for the present or
future issue or allotment of, or grant to any party, the right (whether
conditional or otherwise) to call for the issue, allotment or transfer of, any
share or loan capital of the Company (including any option or right of
pre-emption or conversion).



 
1.4
No one is entitled to receive from the Company a finder's fee, brokerage or
other commission in connection with the sale and purchase of the Shares under
this Agreement.



 
1.5
None of the Shares has been the subject of a transfer which is challengeable
under Sections 242 or 243 of the Insolvency Act 1986 within the period of five
years prior to the Date of this Agreement.



2.           Recitals, Disclosures and Other Information
 
 
2.1
The facts set out in the Recitals and in the Schedule are true, complete and
accurate in all respects and not misleading.



 
2.2
All information concerning the Company supplied to the Purchaser or its advisers
by or on behalf of the Vendors or the Company or their respective officers or
advisors is true, complete and accurate in all respects, nothing has occurred
since the date when such information was given or the date to which such
information relates which makes such information inaccurate or incomplete and
nothing has been omitted therefrom which renders any such information
incomplete, inaccurate or misleading.


 
27

--------------------------------------------------------------------------------

 
 
 
2.3
The Vendors are not aware of any fact or circumstance concerning the Shares or
the business and/or the affairs of the Company known to the Company, its
officers or to the Vendors as at the date of this Agreement which is not fairly
set out in the Disclosure Letter and, which if disclosed, might reasonably have
been expected to influence the decision of the Purchaser to purchase the Shares
on the terms contained herein.



 
2.4
The factual information contained in Disclosure Letter is true and accurate in
all respects and is clearly and accurately presented and nothing has been
omitted therefrom which renders any such information incomplete, inaccurate or
misleading.



 
2.5
Every document annexed to the Disclosure Letter is a true and complete copy of
the original and has not been superseded or amended by a supplemental agreement
or a subsequent document not annexed as part of the Disclosure Letter.



 
2.6
The Vendors have prepared the Disclosure Letter in good faith and after due and
diligent enquiry.



3.
Capacity
 

 
3.1
Each of the Vendors has the full legal right and full power and authority, and
has taken all action required, to sign and perform his/her obligations under
this Agreement and all the documents to be signed by him/her at Completion and
this Agreement constitutes, and the Tax Undertaking when executed will
constitute, obligations binding on each Vendor in accordance with their terms.

 
 

4.           Accounts
 
 
4.1
The Accounts have been prepared on a consistent basis in accordance with the
requirements of the relevant statutes and in accordance with Statements of
Standard Accounting Practice, Financial Reporting Standards, pronouncements of
the Urgent Issues Task Force and generally accepted accounting principles in the
United Kingdom and are true, complete and accurate in all respects and (without
prejudice to the foregoing) correctly set forth all the assets and liabilities


 
28

--------------------------------------------------------------------------------

 

 
(including all contingent and Tax liabilities) of the Company as at the Accounts
Date and the profit (or loss) of the Company for the financial period ended on
the Accounts Date, show a true and fair view of the assets, liabilities and
state of affairs and financial position of the Company at the Accounts Date and
of the profits of the Company for the year ended on the Accounts Date are not
affected by any unusual or non-recurring items (including, but without
limitation, charges or credits relating to previous years) and make full
provision or reserve for, or as appropriate disclose by way of note, all
liabilities and capital commitments of the Company outstanding or foreseeable at
the Accounts Date, whether actual, deferred, contingent, quantified, disputed or
not, including liabilities for Tax, financial lease commitments and pension
liabilities and all bad and doubtful debts of the Company as at the Accounts
Date.



 
4.2
The Accounts are not affected by any extraordinary or exceptional item or by any
other factor rendering the results for the financial year ended on the Accounts
Date unusually high or low.



 
4.3
No changes in the Company's accounting policies (including without prejudice to
the foregoing generality, any methods or bases of valuation or any accounting
treatment) or in the method of application of those policies or in the bases of
accounting have been made during the three financial periods ended on the
Accounts Date.



 
4.4
Stock and work in progress are valued in accordance with generally accepted
accounting principles and on a basis acceptable to HM Revenue and Customs. The
basis of depreciation adopted in the Accounts in respect of fixed assets was the
same as that adopted in the balance sheets for the preceding three financial
periods; the rate of depreciation of each such asset in the Accounts is
estimated to be sufficient to write down the value to nil not later than the end
of its useful working life.



 
4.5
Any slow moving stock and/or work in progress of the Company has been written
down appropriately in the Accounts; redundant or obsolete stock and/or work in
progress has been written down in the Accounts in the same way as in previous
years in accordance with the unaltered practice of the Company; and the value
attributed to stock and/or work in progress in the Accounts did not exceed the
lower of cost and net realisable value as at the Accounts Date.


 
29

--------------------------------------------------------------------------------

 


 
4.6
The Company has not granted credit terms exceeding 30 days and there are no
amounts owing by the Company which have been due for more than 42 days.



 
4.7
All debts included in the Accounts as payable to the Company have been fully
paid and all debts so payable incurred since the Accounts Date have been or will
be paid in full within three months of their due date for payment and the
Company has not factored or discounted its debts or agreed to do so.



 
4.8
(If applicable) details of all debts due to the Company which remain outstanding
at the date of this Agreement are correctly set forth in a Schedule of Aged
Debts set out in Disclosure Letter.



5.           Management Accounts
 
 
5.1
The Management Accounts have been carefully prepared in accordance with the
normal management procedure adopted by the Company.



6.           Events since the Accounts Date
 
Since the Accounts Date the Company has carried on business as a going concern
in the ordinary and usual course and so as to maintain the same as a going
concern and without any interruption or alteration in its nature, scope or the
manner of carrying on the same and (without prejudice to the foregoing
generality):-


 
6.1
has not entered into or agreed to enter into any contract, obligation or
commitment except routine contracts on arm's length terms in the normal course
of trading nor has it made any payment except for payments of a routine arms'
length nature in the normal course of trading;



 
6.2
there has been no change in the manner in which the Company conducts its
business or in the assets or liabilities of the Company except for changes
arising in the normal course of trading and there has been no unusual increase
or decrease in the level of the stock-in-trade or current assets or liabilities
of the Company;



 
6.3
there has been no adverse change in the financial or trading position or
prospects of the Company and to the best of the Warrantor's knowledge
information and belief, no matters have occurred or factors have arisen which it
would be reasonable for the Warrantor to anticipate will or may have such an
adverse effect;


 
30

--------------------------------------------------------------------------------

 


 
6.4
the turnover of the Company has not been materially less in volume or in
monetary terms than its turnover for the corresponding period in its preceding
financial year;



 
6.5
there has been no resolution of or agreement or consent by the members of the
Company;



 
6.6
the Company has not entered into any capital transaction as vendor, purchaser,
lessor or lessee or otherwise undertaken any commitment exceeding in aggregate;



 
6.7
no dividends or other distributions of capital or income have been declared,
paid or made by the Company;



 
6.8
there has been no change in the basis of emoluments or any of the other terms
and conditions of employment or engagement of any of the employees, directors or
any consultants or other person whose services the Company utilises, no bonus or
other similar payment has been paid to any of the employees or directors or
consultants or other such person and there has been no additional payment or
contribution to any pension or other retirement benefit scheme in respect of any
of the employees or directors or former employee or former directors;



 
6.9
there has been no purchase by the Company of fixed plant, machinery,
stock-in-trade or any other asset at a cost in excess of the then market value
thereof nor any sale by the Company of fixed plant, machinery, stock-in-trade or
any other asset at a price less than the said market value thereof;



 
6.10
no debtor has been released by the Company on terms that he pays less than the
book value of his debt and no debt owing to the Company has been deferred,
subordinated or written off or has proved to be to any extent irrecoverable;



 
6.11
the Company has not repaid a loan or other indebtedness in advance of its stated
maturity date; and


 
31

--------------------------------------------------------------------------------

 
6.12          there has been no change in the manner or time of payment of
creditors or the issue of invoices or collection of debts or in the level of
borrowings or working capital requirements of the Company.


7.          Memorandum and Articles of Association, Books and Records
 
 
7.1
The copy of the Memorandum and Articles of Association of the Company which is
annexed to the Disclosure Letter is accurate and complete in all respects and
has annexed to it or incorporated in it copies of all resolutions or agreements
required by the Act to be so annexed or incorporated.



 
7.2
The Register of Members and other statutory books of the Company have been
properly kept and contain an accurate and complete record of the matters which
should be dealt with therein and no notice or allegation that any of the same is
incorrect or should be rectified has been received by the Company.

 
 

 
7.3
The Company has maintained since the date of its incorporation proper and
consistent accounts, books and records of its business, assets and activities
(including all accounts, books and records required to be maintained or
preserved by law) and all such accounts, books and records are up to date and in
the possession of the Company and are complete and accurate in all respects.



 
7.4
All returns, particulars, resolutions and other documents required to be
prepared, filed with or delivered to the Registrar of Companies or any other
statutory, governmental or regulatory authority by the Company have been
correctly and properly prepared and so filed or delivered on a timeous basis.

 
 

 
7.5
None of the accounts, books and records of the Company's business, assets and/or
activities is maintained, recorded or in any other manner dependent in whole or
in part upon any electronic, mechanical or photographic or other process
(whether computerised or not) which is not under the exclusive ownership and
direct control of the Company.



8.          Contracts and Guarantees
 
 
8.1
The Company is not a party to and has no liability (present or future,
contingent or otherwise) under, or interest in, any agreement, commitment or
arrangement which has been entered into otherwise than in the ordinary course of
business.


 
32

--------------------------------------------------------------------------------

 

 
8.2
No quotation is outstanding which if accepted by any other person will result in
the Company coming under an obligation.



 
8.3
No event has occurred which constitutes, or which with the giving of notice
and/or the lapse of time and/or a relevant determination would constitute a
contravention of, or default under, any agreement or arrangement to which the
Company is a party or by which it or any of its assets is bound or affected.



 
8.4
The Company is not a party to any contract or arrangement which restricts its
freedom to carry on business in any part of the world in such manner as it
thinks fit.



 
8.5
The Company has not given any guarantee or warranty or made any representation
in respect of services provided, articles or stock supplied, sold, hired or
leased and no claim has been intimated to the Company in respect of any
guarantee, warranty or obligation undertaken by it in connection with the
provision of any services.



 
8.6
The Company has not sold or supplied goods, products or services which were or
are or, to the best of the knowledge, information and belief of the Warrantor,
will become faulty or dangerous or defective or which did not, do not or will
not comply with any warranties or representations expressly or implied made by
it or which could give rise to any claim against the Company.



 
8.7
No claim has been intimated to the Company in respect of any guarantee, warranty
or obligation undertaken by it in connection with the provision of any goods,
products or services.



9.           Not used


10.         Bank and Other Accounts
 
 
10.1
A statement(s) of the bank accounts, of the Company as at a date not more than
two Business Days prior to the date of this Agreement showing the balances
thereon is/are annexed to the Disclosure Letter and the Company has  no other
bank or deposit account or term loan accounts (whether in credit or overdrawn)
not included in such statement(s) and since the date of each such statement
there has been no payments out of any such accounts except for routine payments
in the normal course of business and the balances on such accounts are not
substantially different from the balances shown on such statement(s)


 
33

--------------------------------------------------------------------------------

 
11.          Loans, Borrowings and other Obligations


 
11.1
The Company has not engaged in financing of any type which would not require to
be shown or reflected in its statutory accounts.



 
11.2
The Disclosure Letter contains full details of all overdrafts, loans, letters of
credit, debentures, acceptance credits, or other financial facilities
outstanding or available to the Company including copies of all documents
relating to such facilities; there has been no contravention of, or
non-compliance with, any provisions of any such facilities, no steps for the
early repayment of any indebtedness have been taken or threatened, and there
have not been, nor are there, any circumstances whereby the continuation of any
such facilities might be prejudiced or which would or might give rise to any
alteration in the terms and conditions of any such facilities.



 
11.3
There is no agreement or arrangement under which any amounts are owing by the
Company to any present or former director or the company secretary or any
Employee or former employee or any person connected with them, other than in
respect of remuneration accrued due or reimbursement of business expenses
validly incurred.



 
11.4
The Company has no liability (present or future, contingent or otherwise) under
any debenture, guarantee, indemnity or the like.



12.           Ownership and Condition of Assets
 
 
12.1
The Company has a good and marketable title to all assets included in the
Accounts or which have been acquired since the Accounts Date (except for assets
disposed of or realised in the ordinary course of business);



 
12.2
None of the assets referred to in paragraph 12.1 above are the subject of any
hire purchase contract or contract of lease or factoring, conditional sale or
credit sale agreement.



 
12.3
Items of fixed and loose plant, machinery or equipment used by the Company are
in good repair, condition and (where relevant) working order and suitable for
the


 
34

--------------------------------------------------------------------------------

 

 
purpose to which they would ordinarily be put in the carrying on of the
Company's business and not surplus to requirements and all such assets conform
to any necessary government safety regulations and requirements and none are
inefficient or dangerous.



 
12.4
Maintenance contracts are in full force and effect in respect of such items of
plant, machinery or equipment which it is normal or prudent to have maintained
by independent or specialist contractors and in respect of any such assets which
the Company is obliged to maintain or repair under any leasing or similar
agreement and all plant, machinery and equipment has been regularly maintained
to an adequate technical standard and in accordance with safety regulations
usually observed in relation thereto and with the terms and conditions of any
leasing or similar agreement.



 
12.5
No asset used by the Company is subject to retention of title.



 
12.6
All the assets of the Company are in the possession of or under the control of
the Company.



 
12.7
The Company owns or has a contractual right to use all of the assets necessary
to allow the Company to carry on its business in the manner in which it is
currently carried on and the Company has a contractual right to all services and
facilities which the Company requires to allow the Company to carry on its
business in the manner in which it is currently carried on.



 
12.8
The Company has a complete, accurate and up-to-date record of all plant,
machinery, equipment and vehicles owned or possessed by it.



 
12.9
All goods, raw materials and the like of the Company are in good condition and
fit for the purpose for which they are meant to be use and the Company's stock
in trade is in good condition and (insofar as it comprises finished goods) is
capable of being sold by the Company in the ordinary course of its business on
its normal trading terms.



 
12.10
There is no Security Interest (as defined below) on, over or affecting the whole
or any part of the undertaking or assets of the Company and there is no
agreement or commitment to give or create any of the foregoing.


 
35

--------------------------------------------------------------------------------

 

 
12.11
For this purpose "Security Interest" means any standard security, mortgage,
pledge, lien, hypothec (other than lien or hypothec arising in the ordinary
course of trading in respect of obligations which are not overdue) charge,
option, right to acquire or other encumbrance or third party right (in each case
given, granted or allowed to arise or subsist under any applicable law), the
opening of any accounts with bankers designated or intended for the use of, or
used for, the making of preferential payments pursuant to Section 175 of the
Insolvency Act 1986 (or any similar provision of any other applicable law) and
any lease, assignation or other agreement (in each case made or entered into
under any applicable law) the main purpose, or one of the main purposes, of
which is the giving or taking of security.



13.
Property
 

 
13.1
The Company does not own any heritable property.



 
13.2
The Company does not occupy any heritable property under a lease or
sub-    lease.



 
13.3
 The Company does not occupy any other property.

 
 
13.4
The Company has no liability of any description in respect of any heritable
property previously owned, leased or occupied by the Company.



14.
Not used



15.           Licences etc.
 
 
15.1
All licences, consents, permits, permissions, approvals, memberships,
appointments and authorities (public and private) necessary or desirable to
enable the Company to carry on its business effectively in the places and in the
manner in which such business is now carried on have been obtained by the
Company and are valid and current, not limited in duration, not the subject of
any dispute, are not the subject of any onerous or unusual condition and there
are no facts or circumstances which (with or without the giving of notice or
lapse of time) would give rise to any reason why any of them should be
suspended, cancelled, revoked or not renewed.


 
36

--------------------------------------------------------------------------------

 


 
15.2
No such licence, consent, permit, permission, approval, membership, appointment
or authority will lapse or is likely to lapse as a result of the purchase of the
Shares by the Purchaser or its nominee.



 
15.3
Copies of all such licences, consents, permits, permissions, approvals,
memberships, appointments and authorities are annexed to the Disclosure Letter.



 
15.4
All reports, returns and information required by law or as a condition of any
such licence, consent, permit, permission, approval, membership, appointment or
authority to be made or given to any person or authority in respect of the
business of the Company have been made or given to the appropriate person or
authority.



 
15.5
All such licences, consents, permits, memberships, appointments and authorities
are in the name of Mr Spence.



16.
Intellectual Property Rights



 
With the exception of the domain name of the Website, there are no Intellectual
Property Rights ("Intellectual Property" meaning patents, trade marks, service
marks, registered design, design rights, applications for any of the foregoing,
trade or business names, copyright, rights in the nature of copy right and Know
How, whether registered or recorded in any manner or not (together with the
goodwill pertaining to the foregoing) owned by or in possession of the Company
or used by the Company for the carrying on of its business).

 
17.
Compliance with laws



 
The Company and none of its officers, agents or employees (during the course of
their duties) has done or omitted to do anything, the doing or omitting of which
is, or could be, in contravention of a statute, regulation or the like giving
rise to a penalty, default proceedings or other liability.

 
18.
Winding up etc

 
 
18.1
No order has been made or petition presented or resolution proposed or passed
for winding up of the Company or for the appointment of a provisional liquidator
to the Company or for an administrative order in respect of the Company.



 
18.2
No diligence (other than a diligence on the dependence of an action or to found
jurisdiction), distress, poinding, arrestment, execution or other similar
process has been levied and is outstanding against any of the property, rights
and assets of the Company and to the best of the knowledge, information and
belief of the Warrantor, no circumstances have arisen which could give rise to
same.


 
37

--------------------------------------------------------------------------------

 

20. 
 Employees

 
 
20.1
The Company does not currently employ any employees.

 
 
20.2
The Company has not previously employed any employees.

 
21.          Insurance
 
 
21.1
Full details of all insurances currently effected by the Company are set out in
the Disclosure Letter and are in full force and effect.



 
21.2
The Company is and has at all material times been adequately insured against all
risks normally insured against by prudent persons carried on similar businesses
to that carried on by the Company.



 
21.3
There is no insurance claim pending or outstanding or which may be made under
any of the policies of insurance maintained by Mr Spence and no circumstances
have arisen which may give rise to such a claim.



 
21.4
Nothing has been done or omitted to be done by any person or has occurred which
could make a policy of insurance in respect of which Mr Spence has an interest
void or voidable or which could result in an increase in premium or whereby any
policy proceeds could properly be withheld in whole or part.



 
21.7
All insurances have at all relevant times been effected on the basis that cover
is given (subject to the terms of the relevant policy as contained in the
Disclosure Letter) in respect of claims arising in relation to acts or omissions
occurring during the period covered by the insurance even if the claim is not
made until after the period covered by the insurance has expired.

 

22.  Use of other Names

 

 
The Company has not used any name other than its corporate name or otherwise
carried on business under any name other than its corporate name.




23. Subsidiaries etc

 
 
38

--------------------------------------------------------------------------------

 


 
23.1
Since the date of its incorporation, the Company has had no subsidiaries or
subsidiary undertakings.

 
 
23.2
The Company is not and has never been a subsidiary of any other company.



24.           Customers and Suppliers
 
 
24.1
No substantial customer, sub-contractor or supplier of the Company has in
the  year ended on the date of this Agreement ceased or indicated an intention
to cease trading or dealing with, utilising the services of or supplying the
Company and there are no facts which are likely to make any such loss imminent
(for which purposes a customer shall be deemed substantial if in any year in the
three years ended on the Accounts Date it has purchased two per cent or more in
value of the services provided by the Company in that year and a supplier shall
be deemed substantial if in any year in the three financial years ended on the
Accounts Date it has supplied  twenty per cent or more of the goods or services
purchased by the Company in that year).

 
 

 
24.2
To the best of the knowledge, information and belief of the Warrantor the
attitude or actions of suppliers and Patients with regard to the Company will
not be prejudicially affected by the Purchaser's acquisition of the Shares.



 
24.3
This Agreement will not nor is it likely to cause the Company to lose the
benefit of any right or privilege it presently enjoys or any person who normally
does business with the Company not to continue to do so on the same basis.



 
24.4
A copy of every agency, distributorship, dealership, marketing, purchasing,
licensing or management agreement to which the Company is a party is annexed to
the Disclosure Letter and the entire terms of any arrangement to which the
Company is a party which is not reduced to writing are set out in the Disclosure
Letter.



 
24.5
A copy of the terms and conditions on which the Company provides goods and
services to the Patients is annexed to the Disclosure Letter.



25.           Litigation and Disputes
 
 
25.1
Neither the Company nor Mr Spence is a party to or involved in any litigation,
arbitration, prosecution or other proceedings and no litigation, arbitration,
prosecution, administrative action or other proceeding is threatened, pending or
expected either by or against the Company or Mr Spence.


 
39

--------------------------------------------------------------------------------

 
26.           Not used


27.           Taxation
Compliance
 
 
27.1
All returns (including, without prejudice to the generality hereof, P11Ds and
P9Ds) which should have been made by the Company for any taxation purpose have
been made within the periods required by law, were provided on a proper basis
and are correct.



 
27.2
All accounts, statements, reports, computations, information and notices which
the Company has given to any tax authority for any taxation purpose have been
provided on a proper basis and are correct and no return, account, statement,
report, computation, information or notice provided by the Company is, or is
likely to be, the subject of any dispute with any tax authority.



 
27.3
All books, accounts, invoices, documents and records which the Company is under
an obligation to preserve for the purposes of any tax are preserved and in the
possession of the Company.



 
27.4
The Disclosure Letter contains full details of any extra statutory concessions
or other agreements made between a Taxation Authority and the Company on which
the Company relies for any purposes of taxation and which depart from the strict
statutory basis for computing a tax liability of the Company.



 
27.5
Valid claims and elections have been submitted by the Company in good time for
all relevant reliefs from tax in respect of accounting periods ending on or
before the Accounts Date and valid notices of appeal have been submitted in good
time against (a) all assessments of tax the amount of which is estimated or
disputed (b) disputed refusals of claims or (c) other disputed decisions
relating to tax which can be appealed and any tax charged under any assessment
which has not been finally determined has either been paid or properly and
validly postponed.


 
40

--------------------------------------------------------------------------------

 


 
27.6
The Company is not involved in any dispute with any tax authority concerning any
matter likely to affect in any way the liability (whether accrued, contingent or
future) of the Company to taxation.

 
 
27.7
The Company has not been required to pay and so far as the Warrantor is aware
will not be required to pay by reason of any actions or omissions of the Company
or of its officers, agents, or employees on or before the date of this Agreement
any penalty, fine, surcharge or interest which may be levied or charged under
the provisions of the Taxes Management Act 1970, the Value Added Tax Act 1994,
the Customs and Excise Management Act 1979, the Stamp Act 1891 and the Stamp
Duties Management Act 1891 or otherwise.



 
27.8
The Company has not been subject to any investigation, audit or visit by any tax
authority or received an assessment to tax as a result of a discovery or alleged
discovery by a tax authority within the past six years and so far as the
Warrantor is aware no such investigation, audit or visit is planned and no such
assessment is likely to be issued..



 
27.9
The Company will on the date of this Agreement have duly paid to HM Revenue and
Customs or other appropriate authority in the normal course of business all
taxation due to have been paid on or before such date and, in particular, but
without prejudice to the foregoing



 
27.9.1
all advance corporation tax due pursuant to Section1136 CTA 2010 and all tax due
in terms of Part 10 Chapter 3 of CTA 2010;



 
27.9.2
all income tax required to be deducted from any payment made by the Company and
in particular but without prejudice to the generality hereof:­



 
27.9.2.1
all income tax required to be deducted from any interest, annuity or annual
payment, rent or royalty pursuant to Sections 962 to 964 (inclusive) and Part 15
Chapter 3 of ITA 2007; and



 
27.9.2.2
all income tax required to be deducted from any other payment as if those
payments were payments to which Part 15 Chapter 3 of ITA 2007 applied; and


 
41

--------------------------------------------------------------------------------

 


 
27.9.3
 all tax required to be deducted or in respect of which the Company could be
assessed and charged under any of the following provisions:­
 
Sections 971 and 972 of ITA 2007 (rent payable to non-residents), Taxation of
Income from Land (Non-Residents) Order 1995, Section 939 of ITA 2007, Sections
299 and 413 of CTA 2009, Section 413 of CTA 2010 and Part 18 (Transactions in
Land) of CTA 2010;
 
and there are no outstanding liabilities to pay any tax to which thisparagraph
27.9 applies.

                  
Deduction of Expenses
 
27.10
The Company is entitled to deduct in computing its income for purposes of
corporation tax or as charges on income in the computation of its total profits
for the purposes of corporation tax any payments which it has made or is under
an obligation to make as follows:­

 
 
27.10.1
all rents, hire or lease charges, interest and annual payments;

 
 
27.10.2
all sums of a revenue nature;

 
 
27.10.3
any remuneration or compensation for loss of office or other gratuitous payment
paid to present or former directors or employees or Consultants of the Company;
and



 
27.10.4
all donations to charities.

 
 
27.11 – 27.22 (inclusive)
 Not used.

 
Group
 
 
27.23
The Company neither is nor has within the last twelve years been a member of a
Group of companies as defined in Section 170 of the TCGA.

 
 
 
 
27.24 – 27.33
 (inclusive)
Not used.

Close Company
 
 
27.34
The Company is a close company (as that expression is defined in Section 439 of
CTA 2010).


 
42

--------------------------------------------------------------------------------

 
 
 
27.35 – 27.36 (inclusive)
Not used.

 
 
27.37
No distribution within Sections 1064 to 1067 (inclusive) of CTA 2010 has been
made by the Company and the Company has not, since the Accounts Date, released
or written off the whole or part of the debt in respect of any such loan or
advance.



 
Capital Allowances

 
27.38
In respect of the Company the written down value for the purposes of the Capital
Allowances Act 2001 of any pool of assets is not less than the aggregate book
value of the assets comprising the pool shown or adopted for the purposes of the
Accounts and the written down value of any other asset for the purposes of the
Capital Allowances Act 2001 is not less than the book value of that asset shown
or adopted for the purposes of the Accounts.



 
27.39
No event or act has occurred since the Accounts Date otherwise than in the
ordinary course of business of the Company by reason of which any balancing
charge may be made against or any disposal value may be brought into account by
the Company under the Capital Allowances Act 2001.



 
27.40
No capital allowances have been given to the Company in respect of any asset
which is leased to or from or hired to or from the Company and the Company has
now elected or agreed to make any election in terms of Sections 177 and 183 of
the Capital Allowances Act 2001 in respect of such assets.



 
27.41
No elections under Section 83 of the Capital Allowances Act 2001 have been made
by the Company in respect of any asset and the Company is not treated as having
made such an election by virtue of Section 89 of the Capital Allowances Act
2001.



 
27.42
The Company is not in dispute with any person as to its entitlement to capital
allowances under Section 191 of the Capital Allowances Act 2001 and there are no
circumstances which could give rise to such dispute.



 
27.43
Where expenditure on an asset by the Company has qualified for a capital
allowance under Part 3 of the Capital Allowances Act 2001 the asset has at all
times since the expenditure was incurred been in use wholly as an industrial
building or structure and the Company has complied with any requirements in any
lease of the asset to use the asset as an industrial building or structure.


 
43

--------------------------------------------------------------------------------

 
 
 
27.44
Valid claims for capital allowances to the maximum amount possible have been
submitted by the Company for all capital expenditure incurred by the Company on
or prior to the Accounts Date.



Capital Gains and Base Values
 
 
27.45
Full particulars of all claims by the Company under Sections 23 (compensation
and insurance money not treated as a disposal), 152-159 (inclusive) (roll-over
relief), 165 (relief for business assets), 242 (small part disposals), 243 (part
disposal to authority with compulsory powers), 247, 247A and 248 (roll-over
relief on compulsory acquisition) of the TCGA are set out in the Disclosure
Letter.



 
27.46
The Disclosure Letter contains full particulars of:­



 
27.46.1
all claims made by the Company under Section 24 of the TCGA (assets whose value
becomes negligible); and



 
27.46.2
all sale and leaseback arrangements to which the Company has been or is party.



 
27.47
On the assumption that the Company disposed of any capital assets at the date of
this Agreement the amount which would be deductible under Section 38 of the TCGA
in calculating any chargeable gain or allowable loss would not be less than the
book value shown in or adopted for the purposes of the accounts as the value of
that capital asset.



27.48 – 27.58 (inclusive)
Not used.



Clearances and Tax Avoidance
 
 
27.59
The Company has not been involved in any transaction or series of transactions
which, or any part of which, may be regarded as a sham for any tax purposes or
be disregarded or reconstructed for any tax purposes by reason of any motive to
avoid, reduce or delay a possible liability to tax.

 
44

--------------------------------------------------------------------------------

 


Stamp Duties
 
 
27.60
The Company has paid all stamp duties and stamp duty reserve tax for which it
has at any time been liable and all stampable documents on which the Company may
wish to rely in any court proceedings are within the United Kingdom and are duly
stamped.



 
27.61
Within the five years ending on the date of this Agreement the Company has not
made any claim for relief or exemption under Section 42 of the Finance Act 1930,
Sections 75 and 76 of the Finance Act 1986 or Section 151 of the Finance Act
1995



 
27.62
The Company has not since, the Accounts Date incurred any liability to or been
accountable for any stamp duty reserve tax .

 
Value Added Tax
 
 
27.63
The Company is not registered for VAT. The Company makes zero rates supplies and
is exempt from registration.



 
27.64
The Company has complied in all respects with all statutory requirements,
orders, provisions, directions or conditions relating to value added tax.



 
27.65
The Company has furnished to H.M. Commissioners of Revenue and Customs details
of any inaccuracy in any return made for the purposes of value added tax.



 
27.66
The Company maintains complete, correct and up to date records for the purposes
of value added tax.



 
27.67
The Company is not in arrears with any payment of or returns in respect of value
added tax, or liable to any abnormal or non routine payment, or any forfeiture
or penalty or to the imposition of any penal provision in respect of value added
tax.



 
27.68
The Company is not liable to account for value added tax or its equivalent in
any member State of the European Union other than the United Kingdom.



27.69 – 27.70 (inclusive)
Not used.



 
45

--------------------------------------------------------------------------------

 
 
27.71
The Company is not, and has not agreed to become for the purposes of Section 47
of the Value Added Tax Act 1994 an agent, manager or factor of any person who is
not resident in the United Kingdom or a VAT representative for the purposes of
Section 48 of the Value Added Tax Act 1994.



 
27.72
The Disclosure Letter contains full particulars of any claim for bad debt relief
made, or which may be made by the Company under Section 36 of the Value Added
Tax Act 1994.



 
27.73
The Company (including any relevant associate of the Company as defined in
paragraph 3(7) of Schedule 10 of the Value Added Tax Act 1994) has not exercised
an election to waive the exemption under Schedule 10 of the Value Added Tax Act
1994 in respect of any lands or buildings in which the Company has or may
acquire an interest.



 
27.74
The Company is not bound by reason of Section 89 of the Value Added Tax Act 1994
applying to any agreement to pay value added tax in addition to the agreed
consideration or rent as a result of any person exercising the election to waive
the exemption in terms of Schedule 10 of the Value Added Tax Act 1994.



 
27.75
No lease in respect of which the Company is a tenant is or may become a
developmental lease as defined in Note (7) to Group 1 of Schedule 9 to the Value
Added Tax Act 1994 as a result of any works which have been executed or are
being executed or are agreed to be executed.



 
27.76
The Company has not at any time claimed for the purposes of value added tax as
input tax any value added tax charged on a transaction which could be construed
as a transfer of a business or part of a business as a going concern as defined
in Article 5 of the Value Added Tax Act (Special Provisions) Order 1995 and has
accounted to HM Revenue and Customs for all value added tax on sales of assets
other than those which were properly treated as transferred as part of the
transfer of a business or part of a business as a going concern as defined in
the said Article 5.



 
27.77
The Disclosure Letter sets out in respect of any capital item within the meaning
of Part XV of the Value Added Tax Regulations 1995 in respect of which a
liability under the said Part XV has arisen or could in future arise on the
Company:­



 
27.77.1
complete and correct particulars of past adjustments under the said Part XV; and



 
27.77.2
complete and correct particulars of all matters arising before the date of this
Agreement which matters are relevant in determining future adjustments under the
said Part XV.



 
46

--------------------------------------------------------------------------------

 
 
27.78
There is no capital item in relation to which any exempt supply has been made or
agreed to be made by the Company such that paragraph 2of Schedule 10 to the
Value Added Tax Act 1994 could prevent any of the input tax which is subject to
Part XV of the, Value Added Tax Regulations 1995 from being allowable
notwithstanding the making of an election to waive the exemption in relation to
the capital item (whether or not such an election has been made).



 
27.79
No exempt supply under Group 1 of Schedule 9 to the Value Added Tax Act 1994 has
been made or agreed to be made by the Company.



 
27.80
The Company is not and has not been making exempt supplies for the purposes of
value added tax and there are no circumstances as a result of which the Company
might not be entitled to credit for all value added tax chargeable on supplies
made to the Company, acquisitions made by the Company in the United Kingdom from
other member States of the European Union and imports made by the Company from
places outwith the member States of the European Union and there are no
circumstances by reason of which Regulations 107 to 110 (inclusive) of the Value
Added Tax Regulations 1995 might apply to the Company.

 


 
27.81
There are no circumstances past or present as a result of which the Company is
or could become liable to value added tax under paragraphs 1 or 5 and 6 of
Schedule 10 to the Value Added Tax Act 1994 or under the Value Added Tax
(Self-Supply of Construction Services) Order 1989.

 
Inheritance Tax
 
 
27.82
No transfer of value (as defined by the Inheritance Tax Act 1984) or disposal by
way of gift within the meaning of Section 102 of the Finance Act 1986 has been
made to the Company.



27.83 – 27.86 (inclusive)
Not used.

 
Overseas
 
 
27.87
The Company is and has always been resident in the United Kingdom for purposes
of corporation tax and has not at any time been a dual resident company.



27.88 – 27.96 (inclusive)
Not used.



Losses, Act and Reliefs
 
 
27.97
The Warrantor is not aware of any circumstance which could adversely affect the
entitlement of the Company to relief from, credit for or right of set off
against taxation.

 
 
27.98
The acquisition by the Purchaser of the Shares will not give rise to:­



 
47

--------------------------------------------------------------------------------

 
 
27.98.1
the disallowance or forfeiture of any loss other than the disallowance or
forfeiture of losses arising from the application of Part 14 Chapter 2 of CTA
2010 in respect of some act or omission of the Purchaser occurring after the
date of this Agreement; or



 
27.98.2
the disallowance of the carry forward of advance corporation tax other than a
disallowance of advance corporation tax arising from the application of Section
1072 and Sections 1113 to 1117 (inclusive) of CTA 2010 in respect of some act or
omission of the Purchaser occurring after the date of this Agreement.



 
27.99
Within the period of three years ending on the date of this Agreement there has
been no major change in the nature or conduct of any trade now carried on by the
Company and the Company has not during that period taken over or acquired a
trade or part of a trade hitherto carried on by some other person.

 
 
27.100
No change of ownership of the Company has taken place such that Part 14 Chapter
2 of CTA 2010 (disallowance of trading losses) has or may be applied to deny
relief in respect of a loss or losses of the Company.

 
 
27.101
No cessation of any trade of the Company has taken place.

 
 
27.102
No government investment in the Company has been written off in circumstances
such that Part 4 Chapter 7 of CTA 2010 will apply.

 
 
27.103
The Company is entitled (in accordance with the provisions of Sections 35 to 44
(inclusive) of CTA 2010 ) to set losses for tax purposes amounting,
respectively, to not less than ("the Losses") against any trading income from
its trade arising in the current or any succeeding account period and all
necessary claims in respect of the Losses have been properly and timeousIy
submitted by the Company to HM Revenue and Customs.

 
 
27.104
The Losses are in respect of payments made wholly and exclusively for the
purposes of the trade of the Company.

 
 
27.105
Not used.

 
 
27.106
There are no circumstances as a result of which the Company could be subject to
an assessment under Sections 1110 and 1111 of CTA 2010.

 
General
 
 
27.107
No circumstances have arisen which will or could give rise to any claim under
the Tax Undertaking.

 
48

--------------------------------------------------------------------------------

 
 SCHEDULE
Part 5
The Patients
 
49

--------------------------------------------------------------------------------

 
